Opinion issued April 14, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00965-CV
———————————
PETROX
ENERGY CORP. AND TRISTAR EXPLORATION, INC., Appellants
V.
POWER CHOKES, L.P., Appellee

 

 
On Appeal from the 295th District Court
Harris County, Texas

Trial Court Case No. 0709031
 

 
MEMORANDUM OPINION
Appellants Petrox
Energy Corp. and Tristar Exploration, Inc. filed a notice of appeal but failed
to pay the filing fee or file a docketing statement. Appellants subsequently
filed a “notice of abandonment of appeal” stating their intent to abandon this
appeal. Because the appellate fee and other required filings have not been
timely filed, we dismiss this appeal pursuant to Rule 42.3(c). Tex. R. App. P. 42.3(c).
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.